Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/29/2021 has been entered.
Status of the Claims
Claims 43-45 are pending in Applicants’ amendments/arguments of 05/29/2021. 
The Examiner contacted Applicant’s representative Xiaoxiang Liu to discuss the allowability of this case. During the discussions, both parties agreed to amend claim 45 and provide affidavit in a clear version in order to expedite the allowability of this case as noted in the below Examiner’s Amendment section. Applicant’s representative authorized the examiner to amend these claims by the Examiner’s Amendment. 
As a result, claims 43-45 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments/Declaration filed 05/29/2021 and a Supplemental of 06/16/2021 (clear version of Declaration) are 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 112(d) and 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Xiaoxiang Liu on 06/15/2021.

Claim 45 
“amlodipine” in line 1 has been deleted and replace with: --- the amlodipine ---. 


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references of Foster in view of Park does not disclose or suggest a veterinary oral dosage form instantly claimed. Further, the claimed 
Further applicant filed on 06/16/2021 a clear version of Declaration to show significance of silica and its amount in the claimed invention. Specifically, Formula 1 contains 0.1% of colloidal anhydrous silica, Formula 2 does not contain that silica, where Formula I can easily manufactured without the need to resettle thee force compression, but Formula 2 cannot; Formulae 6 and 7 which are similar to Park’s formulation (comparative example 5) using 0.5% colloidal anhydrous silica which is outside scope of the instant range requires two settings to manufacture the tablets (see graphs of Declaration para. 15). 
Therefore, the currently claimed tablet dosage form is structurally different form the cited art and also provides unexpected results.
  
Now pending claims are free of art and no other outstanding issues are remaining.


Conclusion
Claims 43-45 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYUNG S CHANG/Primary Examiner, Art Unit 1613